Hill, J.
A motion for a new trial was set down for hearing by the trial judge at a specified time. On the date set for the hearing no brief of the evidence was presented, and the hearing was continued to a fixed date in vacation. When the latter date arrived no brief of the evidence was presented to the court, and the only excuse for the failure of the movant to present the brief was that the reporter had not written out the evidence. The movant did not show such diligence as was required of him to secure the evidence from the reporter, and the court thereupon dismissed the motion for a new trial. Held: No abuse of the court’s *518discretion is shown, and the judgment is affirmed. Bowles v. Malone, 139 Ga. 115 (76 S. E. 854); Seaboard Air Line Ry. v. Memory, 126 Ga. 191 (55 S. E. 15).
Decided April 26, 1922.
Motion for new trial; from Murray superior court- — Judge Tarver. September 24, 1921.
H. H. Anderson, for plaintiff in error.
C. N. King, contra.

Judgment affirmed.


Jenhins, P. J., and Stephens, J., concur.